Citation Nr: 0600014	
Decision Date: 01/03/06    Archive Date: 01/19/06

DOCKET NO.  03-29 078	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to service connection for degenerative joint 
disease of the left shoulder.  

2.  Entitlement to service connection for a right shoulder 
disability.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Veteran




ATTORNEY FOR THE BOARD

Ambler T. Jackson, Associate Counsel


INTRODUCTION

The veteran served on active duty from September 1957 to 
September 1977.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a March 2003 rating decision from the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Waco, Texas.  

In the March 2003 rating decision, the RO denied the claim of 
entitlement to service connection for degenerative changes of 
the left shoulder, and the claim of entitlement to service 
connection for a right shoulder disability.  

In September 2005, the veteran presented personal testimony 
during a Travel Board hearing before the undersigned Veterans 
Law Judge.  A transcript of the hearing is of record.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify you if 
further action is required on your part.


REMAND

The Veterans Claims Assistance Act of 2000 (VCAA), now 
codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 
5107, 5126 (West 2002), is applicable to this appeal.  This 
law redefines the obligations of VA to the appellant with 
respect to claims for VA benefits.  

In October 2002, VA received the veteran's claims of 
entitlement to service connection for a left shoulder 
disability and entitlement to service connection for a right 
shoulder disability.  In the statement in support of the 
claim, the veteran indicated that his left shoulder and right 
shoulder disabilities may be due to Agent Orange exposure or 
his service-connected type II diabetes mellitus.  

In response to the veteran's claims, the RO provided the 
veteran with a correspondence dated in February 2003, 
informing him of his rights in the VA claims process.  This 
general correspondence did not inform the veteran of the 
requirements of VCAA and VA's duty to assist the veteran 
specifically in his claims of entitlement to service 
connection for a left shoulder disability and a right 
shoulder disability.  In the Board's opinion, VA did not 
satisfy the standard set forth by the VCAA.  More 
specifically, VA has failed to adequately discuss their 
amended duty to notify the veteran regarding the claim.  
Moreover, VA failed to inform the veteran of which evidence 
VA will seek to provide and which evidence the veteran is 
responsible for providing, citing Quartuccio v. Principi, 16 
Vet. App. 183, 187 (2002).  

On VA orthopedic examination, dated in December 2003, the 
examiner stated that the claims file was not available for 
review.  The impression was degenerative joint disease of 
both shoulders, with X-ray confirmation of the right shoulder 
and left shoulder; diminished range of motion, due to 
shoulder impingement, bilaterally, with the right shoulder 
noted as more severe than the left shoulder.  

In a January 2004 addendum, the same physician that performed 
the December 2003 examination stated that the veteran's 
claims file was available and the claims file was reviewed.  
At that time it was noted that a complete review of the 
claims file revealed no record of shoulder symptoms, injury, 
or X-ray of the right shoulder or the left shoulder.  The 
examiner was of the opinion that it was less likely than not 
that the current shoulder condition was related to military 
service.  

A review of the service medical records reveals complaints of 
left and right shoulder problems in service.  It is apparent 
that the VA physician rendering the opinion did not 
thoroughly review the service medical records.  Furthermore, 
as the physician's opinion provides no reasons or bases for 
his opinion, the examination is inadequate for use as a basis 
to determine whether the veteran's left shoulder disability 
and/or right shoulder disability was incurred in or 
aggravated by service.  Similarly, the examination doesn't 
address the veteran's assertion that his left and right 
shoulder disabilities are related to Agent Orange exposure or 
related to the service-connected type two diabetes mellitus.  

Accordingly, this case is REMANDED to the RO, via the Appeals 
Management Center (AMC), for further development:

1.  The RO should send the veteran a 
letter explaining VCAA, including the 
duty to assist and notification 
provisions contained therein.  In doing 
so, the letter should explain what, if 
any, information (medical or lay 
evidence) is necessary to substantiate 
the veteran's claims for entitlement to 
service connection for a left shoulder 
disability and a right shoulder 
disability.  A general form letter, 
prepared by the RO, not specifically 
addressing the disability and entitlement 
at issue, is not acceptable.  The letter 
should inform the veteran of which 
portion of the information and evidence 
is to be provided by the veteran, and 
which part, if any, VA will attempt to 
obtain on behalf of the veteran.  

2.  The RO should take appropriate steps 
to contact the veteran and obtain the 
names and addresses of all medical care 
providers, VA or non-VA, that treated him 
for a left shoulder disability and that 
treated him for a right shoulder 
disability.  After the veteran has signed 
the appropriate releases, those records 
not already in the file, should be 
obtained and associated with the claims 
folder.  All attempts to procure records 
should be documented in the file.  If the 
RO cannot obtain records identified by 
the veteran, a written notation to that 
effect should be placed in the file.  The 
veteran and his representative are to be 
notified of unsuccessful efforts in this 
regard in order that they are provided 
the opportunity to obtain those records 
and submit them for VA consideration.  

3.  The veteran should be afforded VA 
orthopedic examination in order to 
determine the etiology of the current 
left shoulder disability and the etiology 
of the current right shoulder disability.  
All indicated tests and studies are to be 
performed.  All medical findings are to 
be reported in detail.  The claims folder 
and a copy of the Remand must be made 
available to the physician for review, 
and a notation to the effect that this 
record review took place should be 
included in the examiner's report.  

Following examination of the veteran and 
review of the record, the physician is to 
offer a medical opinion as to the 
etiology of the veteran's left shoulder 
disability and the veteran's right 
shoulder disability.  If the etiology 
cannot be determined, the physician 
should note such in the examination 
report.  

Specifically, the physician should state 
whether it is as least as likely as not 
that the left shoulder disability is 
related to the veteran's service or a 
service-connected disability.  The 
physician should also state whether it is 
as least as likely as not that the right 
shoulder disability is related to the 
veteran's service or a service-connected 
disability.  A complete rationale for any 
opinion(s) rendered must be included in 
the report.  

4.  The veteran must receive adequate 
notice of the date and location of any 
requested examination.  A copy of all 
notifications must be associated with the 
claims folder.  The veteran is hereby 
advised that failure to report for a 
scheduled VA examination without good 
cause shown may have adverse effects on 
his claims.  

5.  The RO must review the claims file 
and ensure that there has been full 
compliance with all notification and 
development action required by 38 
U.S.C.A. §§ 5102, 5103, and 5103A (West 
2002) and 38 C.F.R. § 3.159 (2005), and 
that all requested development has been 
completed (to the extent possible) in 
compliance with this REMAND.  If any 
action is not undertaken, or is taken in 
a deficient manner, appropriate 
corrective action should be undertaken.  
See Stegall v. West, 11 Vet. App. 268 
(1998).  

6.  Thereafter, the RO should 
readjudicate the claims.  If the benefits 
sought on appeal remain denied, the 
veteran and his representative should be 
provided a Supplemental Statement of the 
Case (SSOC).  The SSOC must contain 
notice of all relevant actions taken on 
the claim for benefits, to include a 
summary of the evidence and applicable 
law and regulations considered pertinent 
to the issues currently on appeal.  An 
appropriate period of time should be 
allowed for response.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).



_________________________________________________
RENÉE M. PELLETIER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2004).



 
 
 
 

